Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 30 January 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Williamsburgh Jany 30th 1782
                  
                  I have the honor to send to your Excellency the request which Captain Richardson has presented to me, concerning the British Sick now at Glocester.  What he advances is the exact truth, as, since three weeks, they being in need of every thing, I have ordered our Commissaries to furnish them with provisions.  The Governor and Council of Virginia have made the same answer, as when applied to, for the American sick by Colonel Menzies, that it was Congress’s business to furnish them with all kinds of provisions, and not the State’s of Virginia.  I beg of your Excellency to forward me your orders and to let me know, whether it would be agreeable to you, if they were sent to Newyork or to Europe, on their parole, which seems to me to be attended with little inconvenience, as most of them are Invalids.
                  It is very certain that the Bonnetta has been taken, with our Dispatches for Count de Grasse; as they were cyphered, I don’t care much, but there has been taken with it about forty convalescents of the Brigade of the Marquis de St Simon, which we had given to compleat the crew, which is far from being indifferent to me.  I beg of your Excellency to get them echanged against the like number of those taken at York and Glocester.  I am with respect and personal attachment, Sir, Your Excellency’s most obedient and most humble Servant
                  
                     le cte de Rochambeau
                  
                Enclosure
                                    
                     
                        Williamsbg Jany 27th 1782
                     
                     Captain Richardson in the service of His Brittanick Majesty, has the honor to represent to his Excellency Lieut. ªGeneral Count Rochambeau Commandg the Army & his Most Christian Majesty in America: That, From the most shameful neglect of the American Commissys employ’d to Subsist the Prisoners of War, sick at the general Hospital at Gloucester, they are left in the most deplorable condition—That the Sick, Convalescents and Invalids have not for many Weeks past been regularly supplied with the necessary Food &c. agreeable to the Capitulation under which they surrenderd themselves, Prisoners of War to the combin’d Forces of France and America; that he has (thro’ the American commanding Officer at Williamsburg) made application to the Governour of this Province for the regular and necessary Supplies of Provision for the use of the said Hospital, And that He has receiv’d for Answer, "That the Governor has not nor does He know how to procure the means of supporting them Any longer."
                     
                     In this situation Captain Richardson feels himself indispensibly obliged in his Own Name, as well as in the names of the Above mention’d Soldiers, as well Germans as British, Most humbly to intreat your Excellency to Order them to be transported to England, New York or Charles Town, where they be supplied with necessary Food &c.
                     Captain Richardson on his part does hereby give his Parole of Honor, that none of the Above mentioned Soldiers shall on any account whatever, be employ’d agst the Army of His most Christian Majesty, or any of his Allies until duly Exchangd.
                     Captain Richardson in this Application has the Honor to assure Compt Rochambeau that He is induced by no other motives than a sense of his Duty to His King, And humanity to his Fellow-Soldiers.
                     
                        F. Richardson
                        Lieut. & Captn First
                        Regimt of Guards
                     
                  
                  
               